UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


UNITED STATES OF AMERICA,              
                 Plaintiff-Appellee,
                 v.                               No. 00-4815
MATTHEW GRANT DRIGGERS,
            Defendant-Appellant.
                                       
            Appeal from the United States District Court
       for the Eastern District of North Carolina, at Raleigh.
                W. Earl Britt, Senior District Judge.
                          (CR-96-45-BR)

                      Submitted: August 31, 2001

                      Decided: October 24, 2001

  Before WIDENER, WILKINS, and TRAXLER, Circuit Judges.



Affirmed by unpublished per curiam opinion.


                             COUNSEL

Thomas P. McNamara, Federal Public Defender, Stephen C. Gordon,
Assistant Federal Public Defender, Raleigh, North Carolina, for
Appellant. John Stuart Bruce, United States Attorney, Anne M.
Hayes, Assistant United States Attorney, Raleigh, North Carolina, for
Appellee.
2                      UNITED STATES v. DRIGGERS
Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).


                               OPINION

PER CURIAM:

   Matthew Grant Driggers appeals from the revocation of his super-
vised release and the imposition of a nine-month prison term. Drig-
gers contends that the district court erred by failing to make adequate
factual findings on the record, and that even if the record were suffi-
cient to permit appellate review, insufficient evidence supported the
revocation of his supervised release. Finding sufficient evidence to
support the revocation, we affirm.

   This court reviews for abuse of discretion the district court’s order
imposing a sentence after revocation of supervised release. United
States v. Davis, 53 F.3d 638, 642-43 (4th Cir. 1995). The district court
abuses its discretion when it fails or refuses to exercise its discretion
or when its exercise of discretion is flawed by an erroneous legal or
factual premise. James v. Jacobson, 6 F.3d 233, 239 (4th Cir. 1993).
The district court may revoke a defendant’s term of supervised release
if it finds by a preponderance of the evidence that he violated the
terms of release. 18 U.S.C.A. § 3583(e)(3) (West 2000).

   Driggers argues that the court violated his due process rights by
making inadequate factual findings on the written and oral record. He
contends that the written judgment and the transcript of the hearing
do not provide a sufficient record to permit appellate review. The
Government contends that Driggers did not raise this objection in the
district court and therefore it should be subject to plain error review.
United States v. Olano, 507 U.S. 725 (1993). In considering whether
a district court’s findings in support of a supervised release revocation
are sufficient, this court must consider the district court’s written find-
ings, together with the hearing transcript and the rest of the record,
and determine whether these materials permit the court to determine
the factual basis of the district court’s decision. United States v. Cop-
ley, 978 F.2d 829, 832 (4th Cir. 1992). We conclude that the hearing
transcript and written findings are sufficient to permit review.
                      UNITED STATES v. DRIGGERS                       3
   We also conclude that the district court did not abuse its discretion
in finding that Driggers violated the terms of his supervised release.
After Driggers’ first parole revocation hearing where he admitted to
four violations, Driggers was granted a second opportunity to comply
with the terms of supervised release. The district court ordered Drig-
gers to continue on supervised release with an additional condition
that he serve a six-month term in a community corrections center and
the court ordered him to abide by the conditions of the program dur-
ing his placement. Both Driggers’ probation officer and a staff mem-
ber at the community corrections center testified that Driggers
violated the rules of the center. The violation of the community cor-
rections center rules is sufficient to revoke supervised release and
impose a term of imprisonment.

  We therefore affirm the judgment. We dispense with oral argument
because the facts and legal contentions are adequately presented in the
materials before the court and argument would not aid the decisional
process.

                                                           AFFIRMED